Title: To James Madison from Henry Clay, 23 August 1808
From: Clay, Henry
To: Madison, James



Sir,
Lex. 23 Aug. 1808.

I am not sufficiently acquainted with the etiquette of appointments by the Executive to the Army to know whether you have any participation in making them.  Supposing however that you may I take the liberty of recommending to the notice of the administration Mr. Thomas L. Butler, an amiable and correct young gentleman, who has resided for some time in this place, and who is the Son of Mr. Percival Butler of this State.  He is desirous of obtaining a subaltern’s commission in the Army, and in the event of his success will I have no doubt wear the American Sword with honor and fidelity.  Yr. ob Servt.

Henry Clay

